DETAILED ACTION
This action is response to communication:  response to amendments/arguments filed on 05/03/2021
Claims 1-19 are currently pending in this application.  
No new IDS has been field for this application.

Response to Arguments
The prior 112 rejections have been withdrawn in response to applicant’s amendments and arguments.

Applicant’s arguments concerning the 103 rejections have been fully considered but are not found persuasive. 
Applicants have amended the claims and argue that Talty does not perform a wireless communication establishment with a communication terminal after determining whether the signal is received from the communication terminal registered in advance or not.  Applicants argue that Talty teaches that a Bluetooth communication is established first before a whitelist is checked.  However, applicants have misinterpreted Talty.  Although Talty does teach that Bluetooth devices are paired, Talty also teaches that the Bluetooth application of the vehicle and the user’s portable communication device are not wirelessly communicating yet and not yet paried via Bluetooth Low Energy (BLE).  See paragraph 3 of Talty with Bluetooth low energy vs bluetooth.  See also paragraph 19 of Talty, wherein to avoid having a user both perform a Bluetooth connection and a subsequent Bluetooth low energy connection, the Bluetooth low 
See amended rejection below.

Claim Interpretation
As per claims 1-10, the claims recite several instances of means plus function language.  Forr example, claim 1 recites “navigation terminal configured to perform,” claim 2 recites an access control module configured to control access”, etc.   Such limitations invoke 35 U.S.C. 112(f), and the device will be interpreted in light of the specification.  For example, see paragraphs 50 and throughout applicant’s publication (2019/0313257) of the terminal, which includes a terminal in a vehicle which may use wireless communication to communicate with another device).  


Claim Rejections - 35 USC § 112
The prior 112 rejections have been withdrawn in response to applicant’s amendments and arguments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-6, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Talty et al. US Patent Application Publication 2013/0017816 (hereinafter Talty)
As per claim 1, Talty teaches a system for controlling access to image information, comprising: a navigation terminal configured to detect a signal from a communication terminal and perform a wireless communication establishment witht eh communication terminal after determining whether the signal is received from the communication terminal registered in advance or not (see paragraph 15 wherein system may be infotainment/telematics system; see paragraph 15 and throughout reference wherein system has previously paired/registered in advance with portable device; see also paragraph 19 wherein previously paried devices are on whitelist; see paragraph 26-30 wherein Bluetooth low energy (BLE) connection has not been 

	As per claim 4, Talty teaches wherein the wireless communication establishment is completed through signal detection and pairing between the communication terminal and the navigation terminal (paragraph 21, 26, 31 and throughout with advertishing/establishing communication channel; also see paragraph 13).
	As per claim 5, Talty teaches wherein the image information controller generates an output screen of the navigation terminal (paragraph 15).
	As per claim 6, Talty teaches wherein the image information controller outputs guidance information when a communication termainl does not correspond to the communication 
	Claim 11 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 14 is rejected using the same basis of arguments used to reject claim 4 above. 
Claim 15 is rejected using the same basis of arguments used to reject claim 5 above. 
Claim 16 is rejected using the same basis of arguments used to reject claim 6 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Talty as applied above, in view of Nicholson et al. US Patent Application Publication 2014/0068713 (hereinafter Nicholson).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Talty with Nicholson. One of ordinary skill in the art would have been motivated to perform such an addition to provide an improved approach that provides connectivity and customized services to devices (paragraph 6). 
Claim 12 is rejected using the same basis of arguments used to reject claim 2 above. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Talty as applied above, in view of Ahmed et al. US Patent Application Publication 2015/0120402 (hereinafter Ahmed)
As per claim 3, Talty does not explicitly teach wherein the image information controller includes a sensor for detecting an external impact.  However, including sensors for detecting external impacts are notoriously well known in the art.  For example, see paragraph 59 (vehicle infotainment units include vehicle crash sensors and can provide information to be displayed).
At the time the invention was filed, it wuld have been obvious to one of ordinary skill in the art to combine the teachings of Talty with Ahmed.  One of ordinary skill in the art would have been motivated to perform such an addition to provide a variety of information to the system (paragraph 59).
Claim 13 is rejected using the same basis of arguments used to reject claim 3 above. 

Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Talty as applied above, in view of Penilla et al. US Patent Application Publication 2015/0178034 (hereinafter Penilla).

As per claim 7, Talty does not explicitly teach a driving state warning controller configured to recognize a face of ad river through facial image information of the driver when starting and determine whether the driver is a preset authorized user.  However, this would have been obvious.  For example, see Penilla (paragarph 138, wherein when user is detected, 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Talty with Penilla.  Penilla is relevant art as it deals with pairing devices (paragarph 163).  Further, one of ordinary skill in the art would have been motivated to combine the teachings to advance better wireless interfacing and networking with vehicles (paragraphs 5-6).
As per claim 8, Talty does not explicitly teach a fingerprint authentication controller configured to recognize a fingerprint of a driver through fingerprint information for the driver when starting and determine whether the driver is a preset authorized user.  However, this would have been obvious.  For example, see Penilla (paragarph 138, wherein when user is detected, custom configuration may be started; user can be detected via biometrics, such as fingerprint; see also paragraph 184; fingerprint recognition requires preset authorized user).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Talty with Penilla.  Penilla is relevant art as it deals with pairing devices (paragarph 163).  Further, one of ordinary skill in the art would have been motivated to combine the teachings to advance better wireless interfacing and networking with vehicles (paragraphs 5-6).
As per claim 9, Talty does not explicitly teach wherein the access authority is at least one of a system environment setting, a file playback, a file deletion, a file download, and a file search.  However, controlling access to such features is notoriously well known in the art.  For 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Talty with Penilla.  Penilla is relevant art as it deals with pairing devices (paragarph 163).  Further, one of ordinary skill in the art would have been motivated to combine the teachings to advance better wireless interfacing and networking with vehicles (paragraphs 5-6).
As per claim 10, Talty does not explicitly teach wherein the image information is generated by a front camera and a rear camera of the vehicle.  However, utilizing image information via cameras on a vehicle is notoriously well known in the art.  For example, see Penilla (Figure 10 with front and rear camera; see also paragraphs 120, 121, 201, and throughout). 
 At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Talty with Penilla.  Penilla is relevant art as it deals with pairing devices (paragarph 163).  Further, one of ordinary skill in the art would have been motivated to combine the teachings to advance better wireless interfacing and networking with vehicles (paragraphs 5-6).
Claim 17 is rejected using the same basis of arguments used to reject claim 7 above. 
Claim 18 is rejected using the same basis of arguments used to reject claim 8 above. 
Claim 19 is rejected using the same basis of arguments used to reject claim 9 above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495